Exhibit 10.1

FORM OF

AGREEMENT

This AGREEMENT (“Agreement”) dated as of the      day of November, 2008
(“Effective Date”) by and among Strategic Hotels & Resorts, Inc. (“SHR”),
Strategic Hotel Funding, L.L.C. (“Employer”) (SHR and Employer, individually or
collectively, “Company”) and                      (“Executive”).

WHEREAS, the Company considers it important to foster the continued employment
of key employees and determined that individual severance protection agreements
should be provided to reinforce and encourage the continued attention and
dedication of certain members of the Company’s management, including Executive.

NOW, THEREFORE, in consideration of the premise and covenants and undertakings
herein contained, the parties hereto agree as follows:

1. Term. Executive acknowledges that Executive is employed “at will” (subject to
the severance and other termination provisions set forth herein, in Executive’s
equity-based and other long-term incentive award agreements and under any of the
Company’s employee benefit plans and programs that apply to Executive).
Executive also agrees that the Company is not by reason of this Agreement
obligated to continue Executive’s employment for any specific duration. Either
party may terminate Executive’s employment at any time and for any reason,
subject to the terms of this Agreement.

2. Termination of Employment.

(a) Termination by Company May Be With or Without Cause or Notice. The Company
may terminate Executive’s employment at any time with or without Cause (as
defined in Section 2(b)) or advance notice, as in its sole discretion it may
decide.

(b) Definition of “Cause”. For purposes of this Agreement, the term “Cause”
shall mean:

(i) the willful and continued failure by the Executive, after reasonable notice
and opportunity to cure, to substantially perform Executive’s duties with the
Company (other than any such failure resulting from the Executive’s disability
as reasonably determined by the Company);

(ii) willful gross misconduct involving serious moral turpitude, or breach of
Executive’s duty of loyalty to the Company;

(iii) conviction (or plea of no contest) of (a) a felony, (b) a crime involving
fraud or (c) other illegal conduct, other than traffic violations, which, with
respect to clause (c), is demonstrably injurious to the Company’s financial
position or reputation;

 

1



--------------------------------------------------------------------------------

(iv) material breach of any of the Company’s material written policies (it being
understood that “written” shall include policies documented in electronic form);

(v) willful dishonesty in connection with the Company’s business;

(vi) the Executive willfully (x) impedes, (y) endeavors to influence, or
obstruct or impede or (z) fails to materially cooperate (which shall not include
a failure to disclose documents or information protected by attorney-client
privilege) with an investigation authorized by the Board of Directors of the
Company (“Board”) (an “Investigation”); or

(vii) the Executive willfully withholds, removes, conceals, destroys, alters or
by other means falsifies any material which has been requested in an
Investigation, or attempts to do so or solicits another to do so, provided that
Executive shall not be required to disclose documents or information protected
by attorney-client privilege.

For purposes of this provision, no act or omission on the part of the Executive
shall be considered “willful” unless it is done or omitted in bad faith and
without reasonable belief that such conduct was in the best interests of the
Company. The cessation of employment of the Executive shall not be deemed to be
for Cause unless and until there shall have been delivered to the Executive a
copy of a resolution duly adopted by the affirmative vote of not less than a
majority of the entire membership of the Board, after reasonable notice is
provided to the Executive and the Executive is given an opportunity, together
with counsel, to be heard before the Board, finding that, in the good faith
opinion of the Board, the Executive is guilty of conduct described above, and
specifying the particulars thereof in detail.

(c) Definition of “Constructive Termination”. Executive shall be considered to
have the right to terminate Executive’s employment as a result of a
“Constructive Termination” if, without the written consent of the Executive:

(i) the Company materially reduces Executive’s base salary or target bonus
opportunity or the Company otherwise materially breaches this Agreement;

(ii) the Company materially reduces Executive’s duties or authority;

(iii) the Company relocates its principal offices, or the Executive’s principal
place of employment, outside the Chicago metropolitan area; or

(iv) any successor to the Company (or the Company itself, following a Change of
Control (as defined in the default definition of the Amended and Restated 2004
Incentive Plan as in effect on the Effective Date) (“Change of Control”) of SHR
or the Company) fails to assume this Agreement or affirm its obligations
hereunder in any material respect.

Notwithstanding the foregoing, at the direction of the Board, certain of the
Executive’s duties may be reassigned to another director or officer for up to 30
days to permit an Investigation of whether there is a basis to terminate the
Executive for Cause. Such

 

2



--------------------------------------------------------------------------------

reassignment shall not constitute Constructive Termination as long as the
reassigned duties are directly and materially related to the subject of the
Investigation. A termination by the Executive shall not be deemed to be as a
result of a Constructive Termination unless the Executive shall have provided
notice of the Constructive Termination event within 90 days of its occurrence
and the Company shall have had a reasonable opportunity (30 days) to cure such
conduct or event.

3. Amount Due Following Termination of Employment Without Cause (including,
without limitation, Constructive Termination):

(a) Severance Pay. If Executive’s employment is terminated without Cause
(including, without limitation, a Constructive Termination), Executive shall be
paid severance pay in an aggregate amount equal to one times the sum of
Executive’s annualized annual base salary plus Executive’s target bonus for the
calendar year in which Executive’s employment is terminated. Such amount shall
be paid in a lump sum. However, if Executive’s employment is terminated without
Cause (including, without limitation, a Constructive Termination) by reason of
or within two years after a Change of Control of SHR, such one times multiple
shall be increased to two.

(b) Pro-rata Bonus. If Executive’s employment is terminated without Cause
(including, without limitation, a Constructive Termination), Executive shall be
paid a pro-rata target bonus for the elapsed portion of the calendar year in
which Executive’s termination of employment occurs through the date of
Executive’s termination of employment, payable in a lump sum. In addition, if
the bonuses for the preceding calendar year for executives of the Company have
not been paid by the date of Executive’s termination of employment without Cause
(including, without limitation, Constructive Termination), the Executive shall
be paid a bonus for such preceding calendar year in an amount no less than the
Executive’s target bonus for such preceding year.

(c) Vesting of Stock Units and Equity Awards and Medical Coverage Continuation.
If Executive’s employment is terminated without Cause (including, without
limitation, a Constructive Termination) by reason of or within two years after a
Change of Control of SHR, any outstanding performance-earned,
performance-vesting or time-vesting shares, stock units or options will
immediately fully vest as of Executive’s termination of employment and any
outstanding unearned performance shares, stock units or options shall be treated
as earned at target and such deemed earned awards will immediately fully vest as
of Executive’s termination of employment. Otherwise, if Executive is terminated
without Cause (including, without limitation, a Constructive Termination):

(i) any outstanding performance-earned or time-vesting shares, stock units or
options that would (other than because of a Change of Control) vest within the
one-year period immediately following Executive’s termination of employment if
Executive had remained employed with the Company will vest as of Executive’s
termination of employment;

(ii) any outstanding unearned performance shares, stock units or options that
could (other than because of a Change of Control) be earned and vested within
the one-year period after Executive’s termination of employment if Executive had
remained employed with the Company shall be treated as earned at target and will
vest as of Executive’s termination of employment; and

 

3



--------------------------------------------------------------------------------

(iii) any outstanding performance-vesting shares, stock units or options that
could (other than because of a Change of Control) vest within the one-year
period after the Executive’s termination of employment if Executive had remained
employed with the Company will vest at their target vesting level as of
Executive’s termination of employment.

In addition, the Company shall continue Executive’s medical coverage for twelve
months after the termination date (24 months by reason of or after a Change of
Control of SHR), at the same cost and level as though Executive had continued as
an employee. The continued medical coverage shall run concurrently with the time
period for which the Executive and Executive’s family members are entitled to
continued medical coverage under the provisions of section 4980B of the Internal
Revenue Code of 1986, as amended (“Code”), and section 601 of the Employee
Retirement Income Security Act of 1974, as amended, if applicable, or any
similar state law continuation coverage requirements.

(d) Release and Payment. No severance or other payment under this Section 3
shall be payable to Executive under the terms of this Section 3 unless a release
agreement in a form reasonably determined by the Company has been executed and
delivered within 22 days of termination of employment and not revoked within the
seven day revocation period set forth therein. After satisfaction of the
requirements of this Section 3(d), payments under this Section 3 will be made on
the 30th day after the Executive’s termination of employment, unless earlier
payment is permitted by section 409A of the Code (“Section 409A”) in which event
payment will be made at such earlier time immediately after the revocation
period.

(e) Termination Without Cause. Termination Without Cause (including, without
limitation, Constructive Termination) shall not include termination of
employment by reason of the Executive’s death or Disability. For purposes of
this Section, “Disability” means the absence of the Executive from the
Executive’s duties with the Company on a full-time basis for ninety (90) days
(which need not be continuous) during any consecutive twelve-month period as a
result of incapacity due to a physical or mental illness which, in the opinion
of the Company, renders the Executive incapable, after reasonable accommodation,
or performing Executive’s duties under this Agreement.

4. Certain Covenants and Representations.

(a) Confidentiality. Executive acknowledges that, in the course of Executive’s
employment by the Company, Executive will receive and or be in possession of
non-public proprietary and confidential information of the Company and its
parent, subsidiaries, affiliates and divisions, including, but not limited to,
information relating to their financial affairs, business methods, strategic
plans, marketing plans, product and styling development plans, pricing,
products, vendors, suppliers, manufacturers, computer programs and software
(collectively, “Confidential Information”). Executive agrees that Executive will
not, without the

 

4



--------------------------------------------------------------------------------

prior written consent of the Company, during the period of Executive’s
employment or thereafter, disclose or make use of any such Confidential
Information, except as may be required by lawful order of a court or agency with
competent jurisdiction, or as may be reasonable and appropriate in the course of
Executive’s employment hereunder, provided that Executive shall not be precluded
from responding truthfully in connection with regulatory inquiries or
litigation-related matters. Executive agrees that all tangible materials
containing Confidential Information, whether created by Executive or others,
which shall come into Executive’s custody or possession during Executive’s
employment, shall be and are the exclusive property of the Company. Upon
termination of Executive’s employment for any reason whatsoever, Executive shall
immediately surrender to the Company all Confidential Information and property
of the Company in Executive’s possession, except that Executive may retain
plans, agreements, schedules or other documents or materials relating to
Executive’s own compensation and benefits, and may retain Executive’s personal
diaries and other personal files. Notwithstanding the above, nothing in this
provision shall be construed as precluding Executive from using any information
or knowledge generally known to persons of Executive’s experience in other
companies in the hotel/resort industry.

(b) Non-disparagement. Executive agrees that Executive will not, without the
prior written consent of the Company, during the period of Executive’s
employment or thereafter, publicly disparage or criticize the Company, or issue
any public communication, written or otherwise, that reflects adversely on or
encourages any adverse action against the Company except if testifying
truthfully under oath pursuant to any lawful court order or subpoena or
otherwise responding to or providing disclosures required by law, provided,
however, that this provision shall not in any way adversely affect, or otherwise
limit, restrict or impede, Executive in the full and proper performance of
Executive’s duties and responsibilities.

(c) Remedy for Breach and Modification. Executive acknowledges that the
foregoing provisions of this Section 4 are reasonable and necessary for the
protection of the Company and its parent, subsidiaries, affiliates and
divisions, and that they may be materially and irrevocably damaged if these
provisions are not specifically enforced. Accordingly, Executive agrees that, in
addition to any other relief or remedies available to the Company and its
parent, subsidiaries, affiliates and divisions, shall be entitled to seek an
appropriate injunctive or other equitable remedy for the purposes of restraining
Executive from any actual or threatened breach of these provisions. If any
provision of this Section 4 is deemed invalid or unenforceable, such provision
shall be deemed modified and limited to the extent necessary to make it valid
and enforceable.

5. Miscellaneous.

(a) Authority. The Compensation Committee of the Board has approved this
Agreement, and SHR, the Employer and Executive each separately represent and
warrant, respectively, that each has the full power and authority to execute and
deliver this Agreement and to perform their respective obligations hereunder.
This Agreement constitutes the legal, valid and binding obligation of SHR, the
Employer and Executive and is enforceable against SHR, the Employer and
Executive in accordance with its terms.

 

5



--------------------------------------------------------------------------------

(b) Non-alienation. The interests of the Executive under this Agreement are not
subject in any manner to anticipation, alienation, sale, transfer, assignment,
pledge, encumbrance, attachment, or garnishment by creditors of Executive or
Executive’s estate.

(c) Mitigation and Set-Off. Executive shall not be required to mitigate the
amount of any payment provided for in this Agreement by seeking other employment
or otherwise. SHR and the Employer shall not be entitled to set off against the
amounts payable to Executive under this Agreement any amounts earned by
Executive in other employment after termination of Executive’s employment with
the Company, or any amounts which might have been earned by Executive in other
employment had Executive sought such other employment. However, to the extent
not inconsistent with Section 409A, the Company shall be entitled to set off
against amounts payable to Executive under this Agreement any amounts owed to
the Company by Executive.

(d) Notices. Any notice or other communication made or given in connection with
this Agreement shall be in writing and shall be deemed to have been duly given
when delivered by hand or by a nationally recognized pre-paid overnight delivery
service or three days after being mailed by certified or registered mail,
postage prepaid, return receipt requested, to Executive at Executive’s address
or to SHR or the Employer at the address set forth below or at such other
address as Executive or SHR or the Employer may specify by notice to the other:

To SHR and/or the Company:

[General Counsel] Strategic Hotels & Resorts, Inc.

200 W. Madison Street, Suite 1700

Chicago, Illinois 60606

To Executive:

[                                         ]

(e) Entire Agreement; Amendment. Except as otherwise noted herein, this
Agreement supersedes all prior agreements between the parties with respect to
its subject matter, including, without limitation, the Strategic Hotel Capital,
Inc. Severance Program or any individual severance agreement, and is intended to
be a complete and exclusive statement of the terms and conditions of the
agreement among the parties and may be amended or terminated only by a writing
signed by the parties hereto affected by such amendment.

(f) Waiver. The failure of any party to insist upon strict adherence to any term
or condition of this Agreement on any occasion shall not be considered a waiver
or deprive that party of the right thereafter to insist upon strict adherence to
that term or any other term of this Agreement. Any waiver must be in writing. No
waiver by either party hereto of a breach of any provision of this Agreement by
the other party, or of compliance with any condition or provision of this
Agreement to be performed by such other party, will operate or be construed as a
waiver of any subsequent breach by such other party or any similar or dissimilar
provisions and conditions at the same or any prior or subsequent time. The
failure of any party hereto to take any action by reason of such breach will not
deprive such party of the right to take action at any time while such breach
continues.

 

6



--------------------------------------------------------------------------------

(g) Assignment. Except as otherwise provided in this Section 5(g), this
Agreement shall inure to the benefit of and be binding upon the parties hereto
and their respective heirs, representatives, successors and assigns. This
Agreement shall not be assignable by Executive and shall be assignable by the
Employer or SHR only to its successors, parents, subsidiaries, affiliates or
divisions, provided that any assignment by the Employer or SHR shall not,
without the written consent of Executive, relieve the Employer or SHR of its
obligations hereunder.

(h) Counterparts. This Agreement may be executed in counterparts, each of which
shall be considered an original, but all of which together shall constitute the
same instrument.

(i) Captions. The captions in this Agreement are for convenience of reference
only and shall not be given any effect in the interpretation of the Agreement.

(j) Severability. If any of the provisions, terms or clauses of this Agreement
are declared illegal, unenforceable or ineffective in a legal forum, those
provisions, terms and clauses shall be deemed severable, such that all other
provisions, terms and clauses of this Agreement shall remain valid and binding
upon both parties.

(k) Governing Law. This Agreement is being entered into in the State of Illinois
and shall be governed by the law of the State of Illinois, without regard to its
conflict of laws principles.

(l) Arbitration. Any dispute or claim between the parties involving the
interpretation of any of the terms of this Agreement or the termination of
Executive’s employment with the Company shall be resolved through arbitration in
accordance with this Section 5(l). The arbitration shall be before a neutral
arbitrator (or three person arbitration panel) in accordance with the applicable
rules of the American Arbitration Association (“AAA”) and shall take place in
Chicago, Illinois. Each party shall bear its own legal fees and costs in such
proceeding, except as otherwise awarded or decided by the arbitrator. The fees
and chargeable expenses of the arbitrator shall be paid by the Company. The
decision or award of the arbitrator shall be final and binding upon the parties
hereto. The parties shall abide by all awards recorded in such arbitration
proceedings, and all such awards may be entered and executed upon in any court
having jurisdiction over the party against whom or which enforcement of such
award is sought.

(m) Waiver of Jury Trial. To the extent permitted by applicable law, the parties
hereby irrevocably waive any and all right to trial by jury in any legal
proceeding relating to the interpretation of this Agreement or the termination
of Executive’s employment with the Company.

(n) Successors. This Agreement shall be binding upon, and inure to the benefit
of, the Company and its successors and assigns and upon any person acquiring,
whether by merger, consolidation, purchase of assets or otherwise, all or
substantially all of the Company’s assets and business.

 

7



--------------------------------------------------------------------------------

(o) Survival of Agreement. Except as otherwise expressly provided in this
Agreement, the rights and obligations of the parties to this Agreement shall
survive the termination of the Executive’s employment with the Company.

(p) Inconsistency. In the event of any inconsistency between this Agreement and
any plan, program or practice of the Company, the terms of this Agreement shall
control unless the plan, program or practice is more favorable to Executive.

(q) Acknowledgement by Executive. The Executive represents to the Employer and
SHR that Executive is knowledgeable and sophisticated as to business matters,
including the subject matter of this Agreement, that Executive has read this
Agreement and that Executive understands its terms. The Executive acknowledges
that, prior to assenting to the terms of this Agreement, Executive has been
given a reasonable time to review it, to consult with counsel of Executive’s
choice, and to negotiate at arm’s-length with the Employer and SHR as to the
contents. The Executive, SHR and the Employer agree that the language used in
this Agreement is the language chosen by the parties to express their mutual
intent, and that no rule of strict construction is to be applied against any
party hereto.

(r) Section 409A. Notwithstanding anything herein to the contrary, this
Agreement is intended to be interpreted and operated to the extent possible so
that the payments set forth herein either shall be exempt from the requirements
of Section 409A or shall comply with the requirements of such provision;
provided however that in no event shall the Company be liable to the Executive
for or with respect to any taxes, penalties or interest which may be imposed
upon the Executive pursuant to Section 409A. To the extent that any amount
payable pursuant to this Agreement constitutes a “deferral of compensation”
subject to Section 409A (a “409A Payment”), then, if on the date of the
Executive’s “separation from service,” as such term is defined in Treas. Reg.
Section 1.409A-1(h)(1), from the Company (“Separation from Service”), the
Executive is a “specified employee,” as such term is defined in Treas. Reg.
Section 1.409-1(i), as determined from time to time by the Company, then such
409A Payment shall not be made to the Executive earlier than the earlier of
(i) six (6) months after the Executive’s Separation from Service; or (ii) the
date of Executive’s death. The 409A Payments under this Agreement that would
otherwise be made during such period shall be aggregated and paid in one lump
sum, with interest (compounded monthly) at the prime rate reported by the Wall
Street Journal on the date the payment otherwise would have been made, on the
first business day following the end of the six (6) month period or following
the date of the Executive’s death, whichever is earlier. The Executive hereby
acknowledges that Executive has been advised to seek and has sought the advice
of a tax advisor with respect to the tax consequences to the Executive of all
payments pursuant to this Agreement, including any adverse tax consequences or
penalty taxes under Section 409A and applicable federal and state tax law.
Executive hereby agrees to bear the entire risk of any such adverse federal and
state tax consequences and penalty taxes in the event any payment pursuant to
this Agreement is deemed to be subject to Section 409A, and that no
representations have been made to the Executive relating to the tax treatment of
any payment pursuant to this Agreement under Section 409A and the corresponding
provisions of any applicable state income tax laws. If payments under Section 3
constitute 409A Payments, references within

 

8



--------------------------------------------------------------------------------

Section 3 and this Section 8 to termination of employment or similar language
shall mean Executive’s “separation from service” as defined in Treas. Reg.
Section 1.409A-1(h), including the default presumptions thereunder. No 409A
Payment payable under this Agreement shall be subject to acceleration or to any
change in the specified time or method of payment, except as otherwise provided
under this Agreement and consistent with Section 409A.

IN WITNESS WHEREOF, the parties have executed this Agreement as of the date
first above written.

 

    STRATEGIC HOTELS & RESORTS, INC.

 

    By:  

 

[Executive]     Name:       Title:       STRATEGIC HOTEL FUNDING, L.L.C.     By:
 

 

    Name:       Title:  

 

9